Citation Nr: 1045809	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.

3.  Entitlement to service connection for the residuals of a 
gunshot wound to the head, to include seizure and kidney 
disorders.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk

INTRODUCTION

The Veteran served on active duty from December 1970 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran failed, without apparent cause, to 
appear for a scheduled hearing in July 2007.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2010).  

In March 2008, the Board denied the claims on appeal.  The 
Veteran appealed the March 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 2010 
the Court issued a memorandum decision vacating and remanding the 
Board's decision for further proceedings consistent with the 
Court's ruling.

It is significant to note that service connection for an acquired 
psychiatric disorder was denied in a final April 1983 rating 
decision and that the RO has denied reopening in the present 
appeal.  The Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  Although the RO 
also perfected issues on appeal including entitlement to service 
connection for suicide, it is clear from the record that the 
Veteran is seeking compensation for a seizure disorder as a 
result of injuries incurred in a suicide attempt and for a kidney 
disorder due to seizure medication use.  As the act of an 
attempted suicide itself is not a disability that may be 
logically addressed, the Boards finds the issues for appellate 
review are more appropriately addressed as listed on the title 
page of this decision.

The Board's decision addressing the request to reopen the claim 
for service connection for an acquired psychiatric disorder is 
set forth below.  The claims for service connection for residuals 
of a gunshot wound to the head and service connection for an 
acquired psychiatric disorder, on the merits, are addressed in 
the remand following the order; these matters are being remanded 
to the RO, via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the Veteran when further action, on his part, 
is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an April 1983 rating decision, the RO denied service 
connection for an acquired psychiatric disorder; the Veteran did 
not initiate an appeal.

3.  Evidence associated with the claims file since the April 1983 
denial is not cumulative and redundant of evidence of record at 
the time of the prior denial, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision in which the RO denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  As evidence pertinent to the claim for service connection for 
an acquired psychiatric disorder received since the RO's April 
1983 denial, is new and material, the criteria for reopening the 
claim for service connection for an acquired psychiatric disorder 
are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the Board's favorable disposition of the claim to reopen, 
the Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have been 
accomplished.  

II.  Legal Criteria

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2010).

Furthermore, the Federal Circuit has indicated that evidence may 
be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board.  Anglin 
v. West, 203 F.3d 1343 (2000).

III.  Analysis

The Court remand found that the Board's decision not to reopen 
the claim for service connection for an acquired psychiatric 
disorder was based on an incorrect standard for determining 
whether new and material had been submitted.  Specifically, the 
Court found that the Board failed to apply the standard for 
reviewing new and material evidence set forth in Hodge v. West.  
155 F.3d 1356.

As noted above, service connection for a nervous disorder was 
denied in an April 1983 rating decision.  The basis for the RO's 
April 1983 denial was that the evidence did not show an acquired 
psychiatric disorder was incurred in or aggravated by service, 
and that a psychosis was not manifest within the first post-
service year.  

The Veteran did not initiate an appeal with the April 1983 RO 
decision.  See 38 C.F.R. § 20.200 (2010).  The RO's April 1983 
decision is therefore final as to the evidence then of record, 
and is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).  

In September 2005 the Veteran made a request to reopen his claim 
for entitlement to service connection for an acquired psychiatric 
disorder.  Pertinent evidence added to the claims file since 
April 1983 includes:  VA hospital records from June 1983 
detailing the Veteran's psychiatric history and including 
diagnoses of borderline personality and seizure disorders; a 
February 1989 counseling intake form detailing the Veteran's 
history; the Veteran's service personnel records; VA treatment 
records from August 1997 to February 2006 that include diagnoses 
of seizure disorder, traumatic brain injury, and anxiety; and 
several statements from the Veteran.

Based on a comprehensive review of the record, the Board finds 
the evidence added since the April 1983 rating decision regarding 
the Veteran's claim for service connection for an acquired 
psychiatric disorder is new and material.  While all of the 
evidence submitted is new, the Board finds that the Veteran's 
counseling intake form, and letters to the RO are material as 
they suggest a link between the Veteran's service and his current 
condition and thus relate to an unestablished fact necessary to 
substantiate the claim.  The counseling intake form states that 
the Veteran suffered a nervous breakdown during service and has 
suffered depression since that time.  In his statements, the 
Veteran maintains that he has suffered from a psychiatric 
disorder since his separation from active duty service.  Pursuant 
to Hodge, the evidence added to the claims file since April 1983 
presents a more complete picture of the Veteran's acquired 
psychiatric disability.  Therefore, the Veteran's claim is 
reopened.




ORDER

New and material evidence has been received to reopen the claim 
for service connection for an acquired psychiatric disorder; to 
this extent the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for residuals of a 
gunshot wound to the head and service connection for an acquired 
psychiatric disorder, on the merits, is warranted.

In regards to the claim for service connection for an acquired 
psychiatric disorder, the Board notes that while the evidence and 
statements submitted by the Veteran suggest there may be a link 
between the Veteran's current psychiatric disorder and service, 
there is no medical opinion addressing a nexus between the 
Veteran's current psychiatric disorder and his service.  As the 
medical evidence currently of record is inadequate, further 
examination and medical opinion is needed to resolve the claim 
for service connection for an acquired psychiatric disorder.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
psychiatric examination, by a psychiatrist or psychologist, at a 
VA medical facility.  The Veteran is hereby notified that failure 
to report to the scheduled examination, without good cause, shall 
result in denial of the reopened claim for service connection.  
See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of the examination sent to him by 
the pertinent VA medical facility.

In regards to the claim for residuals of a gunshot wound to the 
head, the Board notes that this claim is inextricably intertwined 
with the Veteran's claim for service connection for an acquired 
psychiatric disorder.  The Veteran contends that he shot himself 
in the head due to his psychiatric disorder, thus the outcome of 
this claim is dependent upon whether or not the Veteran is 
service connected for an acquired psychiatric disorder.  Thus, 
the two claims are inextricably intertwined and remand of the 
claim for service connection for residuals of a gunshot wound to 
the head is warranted.  38 U.S.C.A. § 3501(a)(1)(A)(i); Henderson 
v. West, 12 Vet. App. 11, 20 ( 1998).

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file outstanding 
records pertinent to the claims for service connection.

Documents of record indicate that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  While 
SSA records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  

In addition, the record reflects that the Veteran has been 
receiving treatment from the Newington, Connecticut VA Medical 
Center (VAMC).  The claims file contains VA medical records from 
August 1997 through February 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 

Hence, the RO should obtain a copy of SSA's determination of the 
Veteran's claim, as well as copies of all medical records 
underlying that determination and any outstanding records of 
treatment from the Newington VAMC.  In obtaining these records, 
the RO should follow the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.

Accordingly, these matters are REMANDED for the following action:

1.  The RO should obtain from the Newington 
VAMC all outstanding pertinent records of 
evaluation and/or treatment since February 
2006.  The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received should 
be associated with the claims file.

2.  The RO should request from SSA a copy of 
its determination on the Veteran's claim for 
disability benefits, as well as copies of all 
medical records underlying its determination.  
In requesting these records, the RO should 
follow the current procedures of 38 C.F.R. § 
3.159(c) with respect to requesting records 
from Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
psychiatric examination, by a psychologist or 
psychiatrist, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the psychiatrist or 
psychologist designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current psychiatric disability(ies).  Then, 
with respect to each such diagnosed 
disability, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the disability 
had its onset in or is medically related to 
service.  In rendering the requested opinion, 
the physician should specifically consider 
the Veteran's service treatment records and 
all post-service treatment records, as well 
as the Veteran's contentions.  

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted (to include 
further examination, if appropriate), the RO 
should readjudicate the claims for service 
connection.  If the Veteran fails, without 
good cause, to report to the scheduled 
psychiatric examination, in adjudicating the 
claim for service connection for an acquired 
psychiatric disorder, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims for service connection 
in light of pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


